                                                                                               1 Mark S. Bostick (Bar No. 111241)
                                                                                                 Elizabeth Berke-Dreyfuss (Bar No. 114651)
                                                                                               2 Lisa Lenherr (Bar No. 258091)
                                                                                                 WENDEL ROSEN LLP
                                                                                               3 1111 Broadway, 24th Floor
                                                                                                 Oakland, California 94607-4036
                                                                                               4 Telephone: (510) 834-6600
                                                                                                 Fax: (510) 834-1928
                                                                                               5 Email: mbostick@wendel.com
                                                                                                 Email: edreyfuss@wendel.com
                                                                                               6 Email: llenherr@wendel.com

                                                                                               7 Attorneys for Lois I. Brady, Trustee

                                                                                               8

                                                                                               9
                                                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                                              10
                                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                              11
                                                                                                                                          OAKLAND DIVISION
                                                                                              12
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13
                                                                                                   In re                                               Case No. 20-40990-RLE
                                                                                              14
                                                                                                   FAIRN & SWANSON, INC.                               Chapter 7
                                                                                              15

                                                                                              16                         Debtor.                       EX PARTE APPLICATION FOR ORDER
                                                                                                                                                       SHORTENING TIME AND LIMITING
                                                                                              17                                                       NOTICE OF HEARING ON MOTION
                                                                                                                                                       FOR ORDER [1] APPROVING PRE-SALE
                                                                                              18                                                       STIPULATION, [2] AUTHORIZING
                                                                                                                                                       CHAPTER 7 TRUSTEE TO INCUR
                                                                                              19                                                       POST-PETITION DEBT ON AN
                                                                                                                                                       EMERGENCY BASIS, [3]
                                                                                              20                                                       AUTHORIZING CHAPTER 7 TRUSTEE
                                                                                                                                                       TO PAY DEPOSIT TO SECURE
                                                                                              21                                                       CUSTODIAL SURETY BOND AND [4]
                                                                                                                                                       APPROVING SECURED PARTY'S
                                                                                              22                                                       CARVE-OUT TO THE ESTATE

                                                                                              23
                                                                                                   TO:     THE HONORABLE ROGER L. EFREMSKY, UNITED STATES BANKRUPTCY
                                                                                              24           JUDGE AT OAKLAND, CALIFORNIA
                                                                                              25           LOIS I. BRADY, Chapter 7 Trustee ("Trustee") for the above-captioned bankruptcy estate
                                                                                              26 respectfully requests the entry of an order shortening time and limiting notice (the "Application")

                                                                                              27 for a hearing on Trustee's Motion for Order (1) Approving pre-Sale Stipulation, (2) Authorizing

                                                                                              28 Chapter 7 Trustee to Incur Post-Petition Debt on an Emergency Basis, (3) Authorizing Chapter 7


002644.0031\5960803.1
                                                                                             Case: 20-40990      Doc# 81         Filed: 09/11/20   Entered: 09/11/20 12:59:41    Page 1 of 5
                                                                                                   APPLICATION TO SHORTEN TIME
                                                                                               1 Trustee to Pay Deposit to Secure Custodial Surety Bond and (4) Approving Secured Party's Carve-

                                                                                               2 Out to the Estate (the "Motion").

                                                                                               3 I.          BACKGROUND

                                                                                               4             1.     Debtor owns and operated ten (10) duty-free border stores in Texas, California, and

                                                                                               5 Arizona. (Decl. Brady ¶ 21; see also Docket No. 1, p. 5, filed June 2, 2020 (list of locations).) In

                                                                                               6 addition to the border stores, it maintains three (3) wholesale bonded warehouses and two (2)

                                                                                               7 bonded distribution warehouses in Washington, California, Florida, and Texas. (Decl. Brady ¶ 2.)

                                                                                               8 In addition to the foregoing, Debtor maintained an office in San Ysidro, California. (Decl. Brady ¶

                                                                                               9 2.) Debtor estimates the inventory at these locations exceeds $39 million. ((Decl. Brady ¶ 2; see

                                                                                              10 also Docket No. 1, p. 13, filed June 2, 2020.) Trustee is informed that all inventory is bonded and

                                                                                              11 strictly controlled by United States Customs. (Decl. Brady ¶ 2.)

                                                                                              12             2.     On June 2, 2020 (the "Petition Date"), Fairn & Swanson, Inc. ("Debtor") filed a
                                                     O akland, Ca lif or ni a 946 07-4 036




                                                                                              13 voluntary petition (the "Petition") under Chapter 7 of the United States Bankruptcy Code.2
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              14 (Docket No. 1.) Lois I. Brady is the duly appointed Chapter 7 Trustee in this case.

                                                                                              15             3.     Wells Fargo Bank, National Association ("WFB") asserts a claim in the amount of

                                                                                              16 not less than $19,081,233.82, secured by all of the Debtor's assets (the "WFB Claim"). (Claim

                                                                                              17 No. 31, filed July 8, 2020.)

                                                                                              18             4.     On or about June 25, 2020, Trustee and Lender entered into a stipulation (the

                                                                                              19 "Cash Collateral Stipulation") for Trustee's use of cash collateral as that term is defined in

                                                                                              20 section 363(a) of the Bankruptcy Code (the "Cash Collateral"). (Docket No. 17-1, pp. 2-171,

                                                                                              21 filed June 26, 2020.) On July 23, 2020, the Court entered Final Order Granting Motion of Chapter

                                                                                              22 7 Trustee for Entry of Order: 1) Approving Cash Collateral Stipulation Pursuant to 11 U.S.C. §

                                                                                              23 363(b); and 2) Authorizing Trustee to Incur and Pay Certain Administrative Expenses (the "Final

                                                                                              24 Order"). (Docket No. 59.)

                                                                                              25

                                                                                              26

                                                                                              27   1
                                                                                                       All references to the Declaration of Lois I. Brady shall be referred to as (Decl. Brady ¶ ___).
                                                                                                   2
                                                                                                       11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code").
                                                                                              28


002644.0031\5960803.1
                                                                                             Case: 20-40990         Doc# 81      Filed: 09/11/20    Entered: 09/11/20 12:59:41        Page 2 of 5
                                                                                                   APPLICATION TO SHORTEN TIME                         2
                                                                                               1 II.      REASON FOR SHORTENING TIME

                                                                                               2          A.      Payment of Cash Collateral for Bond Replacement and Execution of Related
                                                                                                                  Indemnity.
                                                                                               3
                                                                                                          Because the Debtor was engaged in the business of the importing and sale of duty-free
                                                                                               4
                                                                                                   alcohol merchandise, the Debtor, and now Trustee is subject to numerous Customs and Border
                                                                                               5
                                                                                                   Protection ("CBP") requirements, including a requirement to maintain a foreign trade zone
                                                                                               6
                                                                                                   ("FTZ") bond for all FTZ warehouse locations. (Decl. Brady ¶ 3.) The current FTZ bond is
                                                                                               7
                                                                                                   through American Alternative Insurance Corporation ("AA") (the "Bond") and is set to expire
                                                                                               8
                                                                                                   September 20, 2020, at 11:59 p.m. (Decl. Brady ¶ 4.) Failure to renew or replace the Bond can
                                                                                               9
                                                                                                   result in immediate confiscation of the merchandise by CBP. (Decl. Brady ¶ 4.) Trustee seeks
                                                                                              10
                                                                                                   to obtain a replacement bond in the amount of $500,000 from Argonaut Insurance Company
                                                                                              11
                                                                                                   ("Argonaut"). (Decl. Brady ¶ 5.) In order to issue the replacement bond, Argonaut requires a
                                                                                              12
                                                                                                   $500,000 cash deposit (the "Deposit") as collateral. (Decl. Brady ¶ 5.) In addition to the Deposit,
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13
                                                                                                   Argonaut is requiring the Trustee execute a limited indemnity agreement. (Decl. Brady ¶ 5.)
                                                                                              14
                                                                                                   Although the Final Order, and subsequent budgets approved by WFB, allow for the payment of
                                                                                              15
                                                                                                   the Deposit, Trustee needs court authority to execute the limited indemnity agreement. In addition,
                                                                                              16
                                                                                                   Trustee seeks authorization to make such payment by regular check, cashiers' check or wire
                                                                                              17
                                                                                                   transfer. To timely remit the Deposit, Trustee requires an Order approving execution of the
                                                                                              18
                                                                                                   indemnity as early as possible prior to the September 20, 2020, expiration.
                                                                                              19
                                                                                                          B.      Interim Approval of Financing Arrangements.
                                                                                              20
                                                                                                          Trustee has insufficient funds to pay the Deposit along with other administrative expenses,
                                                                                              21
                                                                                                   including rents, security costs, insurance, and other expenses necessary to preserve and safeguard
                                                                                              22
                                                                                                   the assets. (Decl. Brady ¶ 6.) The Motion seeks approval of financing extended by WFB to enable
                                                                                              23
                                                                                                   Trustee to pay amounts approved under the Final Order, Budget, and subsequent budgets. On an
                                                                                              24
                                                                                                   emergency basis, Trustee requests authorization to obtain credit in the amount of $500,000 so that
                                                                                              25
                                                                                                   the Deposit may be timely paid along with the other necessary administrative expenses. (Decl.
                                                                                              26
                                                                                                   Brady ¶ 6.)
                                                                                              27

                                                                                              28


002644.0031\5960803.1
                                                                                             Case: 20-40990      Doc# 81         Filed: 09/11/20   Entered: 09/11/20 12:59:41      Page 3 of 5
                                                                                                   APPLICATION TO SHORTEN TIME                        3
                                                                                               1           C.        Approval of Pre-Sale Stipulation to Ensure a Distribution to Unsecured
                                                                                                                     Creditors.
                                                                                               2
                                                                                                           Since the Petition Date, Trustee and WFB have diligently worked together to market
                                                                                               3
                                                                                                   Debtor's assets for sale and had anticipated a sale motion would be brought within the first sixty
                                                                                               4
                                                                                                   days of the case. (Decl. Brady ¶ 7.) However, due to the complexity of the assets, including
                                                                                               5
                                                                                                   regulatory customs issues, the sale process has taken longer than expected. (Decl. Brady ¶ 7.)
                                                                                               6
                                                                                                   Through the marketing and sale process Trustee and WFB have not yet received an offer for the
                                                                                               7
                                                                                                   assets that is likely to repay the WFB Claim ($19,081,233.82) in full. (Decl. Brady ¶ 7.) The
                                                                                               8
                                                                                                   United States Department of Justice, U.S. Trustee Program, Handbook for Chapter 7 Trustees
                                                                                               9
                                                                                                   ("Handbook"), provides that trustees should not administer assets that will not "result in a
                                                                                              10
                                                                                                   meaningful distribution to creditors or would redound primarily to the benefit of the trustee and
                                                                                              11
                                                                                                   professionals." (Handbook, Ch. 8, § D (Abandonments).) Despite the value of the Assets, WFB
                                                                                              12
                                                                                                   desires Trustee's assistance in facilitating a sale of the assets; in order to facilitate the sale, Trustee
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13
                                                                                                   requires the continued use of Cash Collateral to preserve and liquidate the estate assets for
                                                                                              14
                                                                                                   payment, among other things, of the WFB Claim and administrative expense. (Decl. Brady ¶ 8.) In
                                                                                              15
                                                                                                   order to accomplish these tasks, Trustee and WFB have prepared a stipulation (the "Pre-Sale
                                                                                              16
                                                                                                   Stipulation") to ensure a distribution to unsecured creditors in the amount of $500,000. (Decl.
                                                                                              17
                                                                                                   Brady ¶ 8.) Trustee and Lender have identified several potential purchasers for the assets and
                                                                                              18
                                                                                                   anticipate that a sale motion will be filed within the next two (2) weeks. (Decl. Brady ¶ 9.) In light
                                                                                              19
                                                                                                   of the Handbook's requirement and the prohibition of selling assets without a benefit to unsecured
                                                                                              20
                                                                                                   creditors, Trustee seeks approval of the Pre-Sale Stipulation so that a return to unsecured creditors
                                                                                              21
                                                                                                   is safeguarded.
                                                                                              22
                                                                                                   III.    PREVIOUS TIME MODIFICATIONS
                                                                                              23
                                                                                                           There have been no previous time modifications or requests.
                                                                                              24
                                                                                                   IV.     EFFECT OF THE REQUESTED TIME MODIFICATION ON THE SCHEDULE
                                                                                              25           FOR THE CASE OR PROCEEDING

                                                                                              26           This is a Chapter 7 liquidation case. No hearings or status conferences have been set and

                                                                                              27 this request should only serve to expedite the liquidation of the estate.

                                                                                              28


002644.0031\5960803.1
                                                                                             Case: 20-40990       Doc# 81        Filed: 09/11/20    Entered: 09/11/20 12:59:41          Page 4 of 5
                                                                                                   APPLICATION TO SHORTEN TIME                         4
                                                                                               1 V.          AGREEMENT FROM WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                                                               2             WFB has agreed to the request for hearing on shortened time. (Decl. Lenherr ¶ 2.)3 There

                                                                                               3 are no other secured creditors listed in the Schedules. (Docket No. 1, filed June 2, 2020.)

                                                                                               4 VI.         NOTICE, SERVICE AND PROPOSED SCHEDULE

                                                                                               5             Trustee proposes that the Motion and notice of the hearing be provided via email, to be

                                                                                               6 sent on September 11, 2020, to the following:

                                                                                               7                    i.      Debtor;

                                                                                               8                    ii.     All creditors listed on the list of creditors holding the 20 largest unsecured

                                                                                               9 claims;

                                                                                              10                    iii.    The Office of the United States Trustee in Oakland, California;

                                                                                              11                    iv.     Wells Fargo Bank, National Association; and

                                                                                              12                    v.      Any party in interest who serves Trustee's counsel and files with the Clerk
                                                     O akland, Ca lif or ni a 946 07-4 036
                   1111 Bro adw ay, 24 t h F lo or
Wendel Rosen LLP




                                                                                              13 of the Court a request for special notice.

                                                                                              14             Any objections to the relief requested may be presented at the hearing.

                                                                                              15 VII.        CONCLUSION

                                                                                              16             WHEREFORE, for all of the foregoing reasons, Trustee respectfully requests that the

                                                                                              17 Court issue an order limiting the parties to whom notice must be given and shortening the time for

                                                                                              18 the notice of the hearing on the motions so that they will be heard as soon as possible on or before

                                                                                              19 September 16, 2020, at 2:00 p.m., and for such other relief the Court deems just and proper.

                                                                                              20

                                                                                              21 DATED: September 11, 2020                      WENDEL ROSEN LLP
                                                                                              22

                                                                                              23                                                By:           /s/ Lisa Lenherr
                                                                                                                                                       Mark S. Bostick
                                                                                              24                                                       Lisa Lenherr
                                                                                                                                                       Attorneys for Lois I. Brady, Trustee
                                                                                              25

                                                                                              26

                                                                                              27
                                                                                                   3
                                                                                              28       All references to the Declaration of Lisa Lenherr shall be referred to as (Decl. Lenherr ¶ ___).


002644.0031\5960803.1
                                                                                             Case: 20-40990         Doc# 81      Filed: 09/11/20      Entered: 09/11/20 12:59:41       Page 5 of 5
                                                                                                   APPLICATION TO SHORTEN TIME                           5
